Name: Commission Regulation (EEC) No 2732/84 of 27 September 1984 correcting Regulation (EEC) No 2719/84 fixing the maximum export refund for raw sugar for the sixth partial invitation to tender issued within the framework of the principal standing invitation to tender provided for in Regulation (EEC) No 2383/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 9 . 84 Official Journal of the European Communities No L 259/39 COMMISSION REGULATION (EEC) No 2732/84 of 27 September 1984 correcting Regulation (EEC) No 2719/84 fixing the maximum export refund for raw sugar for the sixth partial invitation to tender issued within the framework of the principal standing invitation to tender provided for in Regulation (EEC) No 2383/84 the proposals submitted to the management committee for an opinion ; whereas Regulation (EEC) No 2719/84 should therefore be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (-), and in particular the first subparagraph of Article 19 (4) (b) thereof, Whereas Commission Regulation (EEC) No 2719 /84 (') lays down the maximum export refund for raw sugar for the sixth partial invitation to tender issued within the framework of the principal standing invitation to tender provided for in Regulation (EEC) No 2383/84 ; Whereas a check has revealed that the amount in question does not correspond to the one included in HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2719/84, '38,881 ECU per 100 kilograms' is hereby replaced by '35,770 ECU per 100 kilograms'. Article 2 This Regulation shall enter into force on 28 September 1984. It shall apply with effect from 27 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1984. For the Commission Poul DALSAGER Member of the Commission O OJ No L 177, 1 . 7 . 1981 , p. 4 . (-) OJ No L 74, 18 . .3 . 1982, p. 1 . (') OJ No L 258 . 27 . 9 . 1984 , p. 26 .